Name: Council Regulation (EEC) No 1041/78 of 22 May 1978 amending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  means of agricultural production;  economic policy
 Date Published: nan

 Avis juridique important|31978R1041Council Regulation (EEC) No 1041/78 of 22 May 1978 amending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds Official Journal L 134 , 22/05/1978 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 9 P. 0236 Spanish special edition: Chapter 03 Volume 14 P. 0042 Swedish special edition: Chapter 3 Volume 9 P. 0236 Portuguese special edition Chapter 03 Volume 14 P. 0042 COUNCIL REGULATION (EEC) No 1041/78 of 22 May 1978 amending Regulation (EEC) No 1078/77 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1078/77 of 17 May 1977 introducing a system of premiums for the non-marketing of milk and milk products and for the conversion of dairy herds (1), as amended by Regulation (EEC) No 506/78 (2), and in particular Article 13 (2) thereof, Having regard to the proposal from the Commission, Whereas the expected reduction in dairy herds did not take place before the date fixed in Article 9 of Regulation (EEC) No 1078/77 ; whereas the measures should therefore be extended; Whereas experience in the application of the premium system has shown that many dairy farmers do not submit applications because certain provisions appear too restrictive ; whereas, in order to ensure that participation in the scheme is as large as possible, it is particularly desirable to increase the premiums for applicants producing smaller quantities of milk and to take quantities of more than 120 000 kilograms produced in the reference period into account when calculating the premium ; whereas this reference period should also be adjusted, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1078/77 is amended as follows: 1. Article 2 (1) is replaced by the following: "Article 2 1. To obtain the non-marketing premium, each producer must satisfy the competent authorities that he still has dairy cows on his holding in numbers appropriate to the quantities of milk or the equivalent in milk products delivered by him during the 12 calendar months preceding the month of application. This condition must be satisfied on the date of approval of the application ; failing this, the premium shall be reduced accordingly." 2. Article 3 (1) is replaced by the following: "Article 3 1. To obtain the conversion premium, the producer must satisfy the competent authorities: - that he has delivered at least 50 000 kilograms of milk or the equivalent in milk products during the 12 calendar months preceding the month of application, that he still has an appropriate number of dairy cows on his holding, or - that he has at least 15 dairy cows, including incalf heifers, on his holding. This condition must be satisfied on the date of approval of the application ; failing this, the premium shall be reduced accordingly." 3. Article 4 is replaced by the following: "Article 4 1. The non-marketing premium shall be calculated on the basis of the quantity of milk or its equivalent in milk products delivered by the producer during the 12 calendar months preceding the month of application. The premium per 100 kilograms of the abovementioned quantity shall be: - 20 units of account for quantities up to and including 30 000 kilograms, - 18 units of account for quantities exceeding 30 000 kilograms and up to and including 50 000 kilograms, - 13 75 units of account for quantities exceeding 50 000 kilograms and up to and including 120 000 kilograms, - 11 units of account for quantities exceeding 120 000 kilograms. 50 % of the premium shall be paid during the first three months of the non-marketing period. (1)OJ No L 131, 26.5.1977, p. 1. (2)OJ No L 69, 11.3.1978, p. 2. The balance shall be paid in the third and fifth years in two equal instalments of 25 % of the premium, provided the recipient satisfies the competent authorities that the undertakings provided for in Article 2 have been fulfilled. 2. The conversion premium shall be calculated in proportion to the quantity of milk or its equivalent in milk products delivered by the producer during the 12 calendar months preceding the month of application. The premium per 100 kilograms of the abovementioned quantity shall be: - 17 75 units of account for quantities up to and including 120 000 kilograms, - 11 units of account for quantities exceeding 120 000 kilograms. However, the amount of the conversion premium may in no case be lower than that obtained from the application of paragraph 1. 60 % of the premium shall be paid in the first three months of the conversion period. The balance shall be paid in the third and fourth years in two equal instalments of 20 % of the premium, provided the recipient satisfies the competent authorities that the undertakings provided for in Article 3 have been fulfilled. 3. By way of derogation from paragraphs 1 and 2, the non-marketing premium or the conversion premium shall, however, be paid on irrevocable election by the producer according to the type of premium in five or four successive equal annual instalments. In this case, the recipient must prove to the competent authorities, before the third and any further instalments are paid, that the undertakings provided for in Article 2 or 3 have been fulfilled ; in the case referred to in Article 2 (4), the final payment in the third year shall then be 47 75 % instead of 37 75 % of the non-marketing premium. 4. The two premiums shall be added to aid granted in connection with programmes to eradicate brucellosis, tuberculosis and leucosis." 4. In Article 9: (a) the amount "263 million units of account" is replaced by "330 million units of account"; (b) the words "until the end of the 1977/78 milk year" are replaced by "until 31 March 1979". 5. In Article 13 (1) "1978" is amended to read "1979". Article 2 1. Premium applications lodged before the date of entry into force of this Regulation but which have not yet been approved shall be adapted automatically to the provisions of Article 1, except in cases where to apply such provisions would result in an amount of the premium being lower than that resulting from the provisions applicable on the day the application is lodged. 2. In respect of premium applications already approved, only premium amounts which are still outstanding on the date of entry into force of this Regulation shall be adapted to the provisions of Article 1 of this Regulation ; in that event Articles 2 and 3 and Article 4 (3) and (4) of Regulation (EEC) No 1078/77 shall continue to apply in their original version. 3. Dairy herds covered by a premium application approved before the date of entry into force of this Regulation may not form the subject of a new application made on the basis of Article 1. Article 3 This Regulation shall enter into force on 22 May 1978. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1978. For the Council The President K. HEINESEN